Cross appeal unanimously dismissed and judgment modified on the law and facts and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff appeals and defendant cross-appeals from a judgment awarding plaintiff damages of $1,500 based upon an incident in which defendant allegedly entered plaintiff’s bedroom while plaintiff slept and molested her. Supreme Court determined that defendant had defaulted and proceeded to an inquest on damages in defendant’s absence. Because defendant defaulted, his cross appeal must be dismissed (see, CPLR 5511; Siegel, NY Prac § 293, at 423 [2d ed]).
Plaintiff argues that the award of damages is inadequate. We agree and find that the evidence supports an award in the amount of $25,000 (see, Karagiannis v New York State Thruway Auth., 187 AD2d 1009, lv dismissed 81 NY2d 835; Deborah S. v Diorio, 160 Misc 2d 210; cf., Boorman v Deutsch, 152 AD2d 48, lv dismissed 76 NY2d 889). We modify the judgment on appeal by increasing the award of damages to $25,000. (Appeals from Judgment of Supreme Court, Oneida County, Tenney, J.—Damages.) Present—Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.